     Case 1:19-cv-01213-AWI-SKO Document 16 Filed 05/20/20 Page 1 of 4


     David Mara, Esq. (SBN 230498)
 1 Jill Vecchi, Esq. (SBN 299333)
     MARA LAW FIRM, PC
 2 2650 Camino Del Rio North, Suite 205
     San Diego, California 92108
 3 Telephone: (619) 234-2833
     Facsimile: (619) 234-4048
 4
     Attorneys for Plaintiff CHRISTIAN BRINK
 5 on behalf of himself, all others similarly situated, and on
     behalf of the general public.
 6
 7 David J. Cooper, Esq. (SBN 47615)
     Vanessa Franco Chavez, Esq. (SBN 266724)
 8   Mayra Estrada, Esq. (SBN 317178)
     KLEIN DENATALE GOLDNER COOPER
 9   ROSENLIEB KIMBALL LLP
     4550 California Avenue, 2nd Floor
10   Bakersfield, California 93309
11   Telephone: 661.395.1000
     Facsimile: 661.326.0418
12
   Attorneys for Defendant CENTRAL
13 VALLEY AUTO TRANSPORT, INC.
14                                   UNITED STATES DISTRICT COURT

15                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

16 CHRISTIAN BRINK and DAVID MAIER on                  Case No.:   19-cv-1213-AWI-SKO
   behalf of themselves and all others similarly
17 situated, and on behalf of the general public,
                                                       STIPULATION TO REMAND CASE
18                  Plaintiffs,                        TO THE TULARE COUNTY
19          v.                                         SUPERIOR COURT; [PROPOSED]
                                                       ORDER
20 CENTRAL VALLEY AUTO TRANSPORT,
     INC.; and DOES 1-100;
21                                                     Dept.: 7
                    Defendants.                        Judge: Hon. Sheila K. Oberto
22
23                                                     Complaint Filed: June 6, 2018
                                                       FAC Filed:       December 13, 2018
24                                                     Trial Date:      None Set

25
26
27
28
     STIPULATION TO REMAND CASE TO                     1                   Case No. 19-cv-01213-AWI-SKO
     THE TULARE COUNTY SUPERIOR COURT;
     [PROPOSED] ORDER
     Case 1:19-cv-01213-AWI-SKO Document 16 Filed 05/20/20 Page 2 of 4



 1 TO THE HONORABLE SHEILA K. OBERTO:

 2          Plaintiffs CHRISTIAN BRINK and DAVID MAIER (hereinafter collectively “Plaintiffs”)
 3 and Defendant CENTRAL VALLEY AUTO TRANSPORT, INC. (hereinafter “Defendant”)

 4 (Plaintiffs and Defendant are referred to herein as the “Parties”) by and through their respective

 5 counsel of record, stipulate and agree as follows:

 6          WHEREAS, on June 6, 2018, Plaintiff Christian Brink filed this wage and hour class action
 7 in the Tulare County Superior Court;

 8          WHEREAS, on December 13, 2018, Plaintiff Christian Brink filed a First Amended
 9 Complaint adding Plaintiff David Maier as a Plaintiff in this action and adding a cause of action

10 pursuant to the Private Attorneys General Act of 2004 (“PAGA”);

11          WHEREAS, on or about August 22, 2019, the Parties entered into and filed a Stipulation to
12 allow Plaintiffs to file a proposed Second Amended Complaint in Tulare County Superior Court

13 adding, among other things, a “Misclassification Class”;

14          WHEREAS, on August 30, 2019, Defendant removed this action to this Court under the Class
15 Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332 et seq., alleging, among other things, that

16 the majority of the newly alleged Misclassification Class are residents of states other than California;

17          WHEREAS, pursuant to the Parties’ stipulation and this Court’s subsequent order, on
18 January 30, 2020, Plaintiffs filed their Second Amended Complaint;

19          WHEREAS, Defendant filed its Answer to the Second Amended Complaint on February 28,
20 2020;

21          WHEREAS, the Parties agreed to conduct informal discovery on the issue of federal court
22 jurisdiction and agreed on a Belaire West notice to be sent to prospective Class Members;

23          WHEREAS, in determining who to send the Belaire West notice to, the Parties met and
24 conferred further regarding the scope of the proposed Misclassification Class;

25          WHEREAS, during these meet and confer efforts, Plaintiffs agreed that the putative
26 Misclassification Class is limited to individuals, as opposed to entities, who directly signed a contract
27
     STIPULATION TO REMAND CASE TO                      2                      Case No. 19-cv-01213-AWI-SKO
28 THE TULARE COUNTY SUPERIOR COURT;
     [PROPOSED] ORDER
     Case 1:19-cv-01213-AWI-SKO Document 16 Filed 05/20/20 Page 3 of 4



 1 with Defendant and have driven for Defendant within the State of California, excluding those

 2 subhaulers who contracted with Defendant through a dispatch service;

 3         WHEREAS, this Court’s jurisdiction is based on the diversity of putative class members who
 4 fall within the definition of the proposed class, so redefining the proposed Misclassification Class

 5 and identifying who these individuals are and where they reside was critical to determining whether

 6 this Court continues to have jurisdiction under 28 U.S.C., § 1332(d);

 7         WHEREAS, Defendant’s investigation has revealed that, as redefined, a majority of the
 8 putative Misclassification Class Members reside inside of California;

 9         WHEREAS, since the putative Misclassification Class has been redefined, the Parties do not
10 believe that this Court continues to have diversity jurisdiction over the case under 28 U.S.C., §

11 1332(d).

12         NOW, THEREFORE, by and between the Parties, through their respective attorneys of
13 record, subject to the Court’s approval, that this action is remanded to the Tulare County Superior

14 Court, Case No. VCU274266. This Stipulation is without prejudice to the rights, claims, defenses,

15 and arguments of all parties.

16         IT IS SO STIPULATED.
17 Dated: May 19, 2020                   MARA LAW FIRM, PC
18                                          By: /s/ Jill Vecchi
19                                              David Mara, Esq.
                                                Jill Vecchi, Esq.
20                                              Attorneys for Plaintiffs

21 Dated: May 19, 2020                   KLEIN DENATALE GOLDNER COOPER
                                              ROSENLIEB KIMBALL LLP
22

23                                         By: /s/ Vanessa Franco Chavez (authorized on 5/19/20)
                                                 Vanessa Franco Chavez, Esq.
24                                               Attorneys for Defendant
25

26
27
     STIPULATION TO REMAND CASE TO                    3                    Case No. 19-cv-01213-AWI-SKO
28 THE TULARE COUNTY SUPERIOR COURT;
     [PROPOSED] ORDER
     Case 1:19-cv-01213-AWI-SKO Document 16 Filed 05/20/20 Page 4 of 4



 1                                          [PROPOSED] ORDER
 2         Based on the foregoing stipulation of the Parties, and good cause appearing for the same, it
 3 is hereby ordered that this action is remanded back to the Tulare County Superior Court.

 4

 5 IT IS SO ORDERED.

 6 Dated: May 19, 2020
                                               SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
     STIPULATION TO REMAND CASE TO                    4                     Case No. 19-cv-01213-AWI-SKO
28 THE TULARE COUNTY SUPERIOR COURT;
     [PROPOSED] ORDER
